Judgment and order reversed and new trial ordered, with costs to appellant to abide event unless plaintiff stipulates to reduce verdict to §8,500, in which event judgment as so modified and older affirmed, without costs. No opinion. McLaughlin, J., dissented on the ground that the proof does not establish that defendant’s negligence was the cause of the collision, and also on the ground that the court erred in admitting in evidence against defendant’s objection and exception the American Mortality Tables. Settle order on notice.